Personal & Confidential    Exhibit 10.63

 

TO:    Linda Lupini    DATE:    August 31, 2012 FROM:    Jason Aryeh    RE:   
Addendum to Severance Letter

Addendum to Severance Letter

Further to your discussions with me, this Addendum will confirm the following
changes to your Severance Letter dated July 27, 2012.

 

  1. Your Termination Date is changed from August 31, 2012 to December 14, 2012.
Due to this change to your Termination Date, the following payments will
increase:

 

  a) Section 1(c): The 18 months contribution to your RRSP will increase from
$15,531.30 to $21,868.57.

 

  b) Section 5: The 2012 Cash Incentive Compensation Earned Pro-Rated to
Termination Date payment will increase from $104,902.67 to $137,684.75.

 

  2. As requested by you, your employment status will convert from 1.0 FTE to
0.60 FTE effective October 1, 2012. Your salary, bonus, vacation, sick days,
short-term and long-term disability & life insurance will be adjusted in
proportion to your FTE Status but that decrease from 1.0 FTE to 0.60 FTE will
not result in a reduction of the severance amounts provided under Sections 1 or
6 of the Severance Letter.

All other terms and conditions of your Severance Letter dated July 27, 2012 will
remain unchanged.

Please confirm your agreement with this Addendum to your Severance Letter dated
July 27, 2012 by signing both copies, and returning one copy as soon as
possible. You may retain the second copy for your personal records.

Acknowledged and agreed by:

 

  /s/ Jason Aryeh       August 31, 2012   Jason Aryeh       Date   Chairman    
    /s/ Linda Lupini       August 31, 2012   Linda Lupini       Date